277 S.W.3d 356 (2009)
Jennifer KOLBUSZ, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 69854.
Missouri Court of Appeals, Western District.
March 3, 2009.
*357 Jennifer Kolbusz, Kansas City, pro se.
Shelly A. Kintzel, Jefferson City, MO, for respondent.
Before ALOK AHUJA, P.J., THOMAS H. NEWTON, C.J, and HAROLD L. LOWENSTEIN, J.

ORDER
PER CURIAM:
Jennifer Kolbusz appeals a Labor and Industrial Relations Commission order affirming and adopting a decision of the Appeals Tribunal of the Division of Employment Security, which dismissed her claim for unemployment benefits. We affirm. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. Rule 84.16(b).